           Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 1 of 38



               IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK

JOSEPHINE LOGUIDICE,                        No. 7:20-cv-3254

Plaintiff,

v.

GERBER LIFE INSURANCE
COMPANY,

Defendant.


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
                          RELIEF

      1.       This Complaint concerns one of America’s most recognizable and

trusted brands—Gerber. But this Complaint does not concern the Gerber Products

Company’s iconic baby food, whose quality Plaintiff has no reason to doubt.

Rather, this complaint concerns the Gerber Life Insurance Company’s consumer

insurance products, which, although they share the trusted logo of the wholesome

smiling baby, are the financial equivalent of junk food.


      2.       This proposed class action seeks monetary damages, restitution, and

injunctive and declaratory relief from Defendant Gerber Life Insurance Company

(“Defendant” or “Gerber Life”), arising from its deceptive naming and marketing

of its so-called “Grow-Up Plan and “College Plan.” Gerber promotes these plans as

an affordable way for a parent or grandparent to build a nest egg for a beloved

child or grandchild. However, these supposed savings plans actually lock

consumers into a guaranteed loss at best and total loss of their investment at worst.
           Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 2 of 38



      3.       Gerber Life misrepresents the nature of both plans by the products’ very

names. The so-called “College Plan” is not a college savings plan at all. It has no

specific attributes designed to tailor it to the needs of college savers, and is

quantifiably a worse college savings vehicle than other common college savings

devices. The “Grow-Up Plan” has zero value—and indeed produces a loss—if a

child actually “grows up.” Indeed, the product only arguably has any net value if

the covered child dies. For obvious reasons, Gerber Life did not name this product

the more accurate “Never Grow-Up Plan.”


      4.       Instead, Gerber Life misrepresents the nature of both products by

issuing marketing materials that fail to correct reasonable understandings of the

products’ names, and that affirmatively misrepresent and/or omitting key facts

regarding the actual functioning and features of the products. By doing so, Gerber

Life has convinced hundreds of thousands of well-meaning but unsophisticated

parents and grandparents to pour their often meager savings into risky plans

that provide little if any value, putting all their eggs into the wrong basket.


      5.       Plaintiff seeks, among other remedies, injunctive relief that requires

Gerber Life to correct these misrepresentations so that consumers can determine

whether these products truly are suitable savings vehicles.


                   THE PARTIES, JURISDICTION AND VENUE

      6.       Plaintiff, Josephine Loguidice, is a citizen of the State of Florida, and

has policies with Gerber Life Insurance Company.




                                            2
            Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 3 of 38



       7.       Defendant, Gerber Life Insurance Company, is incorporated and

maintains its principal business offices in White Plains, New York.


       8.       This Court has jurisdiction of this action under 28 U.S.C. §

1332(d)(2)(A) because this is a class action and the amount in controversy exceeds

the $5,000,000, exclusive of interest and costs, and a member of the class is a citizen

of a state different from the citizenship of Defendant.


       9.       Venue in this district is appropriate because Defendant resides in this

district.


                        COMMON FACTUAL ALLEGATIONS

I.     THE GERBER GROW-UP PLAN IS DECEPTIVELY NAMED AND
       MARKETED

       10.      Gerber Products Company, owned by parent company Nestlé, is well-

known for its baby food, accounting for over 80% of total sales in the U.S. The food

brand is synonymous with a safe and healthy child. In 1967, Gerber Products

Company began selling insurance products as Gerber Life Insurance Company. In

September 2018, Nestlé sold Gerber Life Insurance Company to Western &

Southern Financial Group for $1.55 billion. Gerber Products Company licenses its

trademark to Gerber Life Insurance Company, which offers a handful of financial

products prominently featuring the iconic baby face logo.


       11.      One of those products is the “Gerber Life Grow-Up Plan,” which it

aggressively markets to cover young children. The plan is popular. By Gerber




                                             3
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 4 of 38



Life’s own account, as of 2011 Gerber Life claimed to have “received more than

500,000 Grow-Up applications ‘in the last year alone.’”1


      12.    Consumers like Plaintiff Loguidice sign up for monthly deductions from

their checking accounts from less than $5 to more than $100, in order to

provide a “head start” for their grandchildren of savings, a “cash value,” or a

“nest egg” that they can have when they turn 18.


      13.    While Gerber Life markets it as a savings product, the Gerber Grow-

Up Plan is not a savings plan; it is actually a life insurance policy. It provides no

meaningful savings benefits—and actually, when accounting for inflation, operates

at a loss for consumers.


      14.    The Gerber Life Grow-Up Plan is whole life insurance plan. The major

benefits touted by Gerber Life in uniform and incessant marketing are two-fold,

and they are both false.


      15.    First, Gerber Life claims that the product helps “protect” the child as

he/she grows up, when in fact the protection is for parents or grandparents of dead

children. Second, Gerber Life claims that the Grow-Up Plan is a good savings

vehicle to provide children and grandchildren with a “nest egg” and “cash value”

they can use when they “Grow-Up.” The Grow-Up Plan is, in fact, a terrible savings



      1Chuck  Jaffe, Grow-up insurance for kids makes little sense, MARKET WATCH
(Mar. 4, 2011) https://www.marketwatch.com/story/grow-up-insurance-is-stupid-
investment-of-the-week-2011-03-04



                                           4
         Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 5 of 38



plan.


        16.   Based on Gerber Life’s marketing, parents and grandparent imagine

their kids using their plans for a first car, their first home, or any other major

expense they might need. They jump at the chance to cheaply save for their child’s

future. But it is false to tout the product as a savings vehicle. After twenty years of

their parent or grandparent paying the premiums, a child may get $ 700. Even

before accounting for taxes and inflation, that is a net loss, not a gain. Indeed,

Gerber Life’s guaranteed “cash values” or “nest eggs” would lock people into a loss

for nearly 20 years.


        17.   Gerber Life never discloses this information in its marketing.


        A.    The Gerber Grow-Up Plan Is Not a Nest Egg and Offers no
              Meaningful Savings Benefits

        18.   For a consumer, it currently costs $7.22 a month to insure a 3-year-

old child with a $10,000 Grow-Up Plan.


        19.   Despite extensive marketing regarding the cash value and nest egg

provided by the Grow-Up Plan, Gerber Life never discloses what the actual value of

these are in its marketing materials. That is because the truth is staggering.


        20.   In the example above, the Grow-Up Plan would provide zero “cash

value” until the fourth year of premiums. The amount of the “nest egg” at that

point would be $27 —after the consumer has paid $259.92 in premiums. That is a

massive net loss.



                                           5
         Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 6 of 38



       21.    Assuming all premiums were paid, by the time the child turned 18,

the “nest egg” would have grown to $705.60. By that point, the parent or the

grandparent would have paid $1,299.60. Again, a massive loss.


       22.    AboveBoard Financial found that not only is the cash value less than

premiums paid early on, it remains so for almost 40 years.




                                                                                      2


Gerber Life’s refusal to provide these honest numbers during marketing and sign-up

for the Grow-Up Plan is an intentional effort to ensure consumers do not learn the

truth: the Grow-Up Plan is a terrible savings vehicle. Indeed, it is not a savings

vehicle at all.


       23.    Gerber Life not only omits these key facts, it also misrepresents the




       2WallisWilkinson Tsai, 5 Charts Gerber Life Insurance Doesn’t Want You to
See, ABOVEBOARD FINANCIAL (last accessed Oct. 10, 2019)
https://www.aboveboardfinancial.com/blog/5-charts-gerber-life-insurance-doesnt-
want-you-to-see.



                                           6
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 7 of 38



savings potential of the Grow-Up Plan. It deceives consumers with testimonials

that say “you stick pennies in a change jar, put ‘em in a policy!”3—even though

the return (zero) on the change jar would be far superior to the negative return

provided by the Grow-Up Plan, not to mention the risk of losing all value if a

premium payment is missed. Gerber Life misleads consumers when it urges them to

“Give your child a head start.” This is not a financial head-start for a growing child;

at most, it is a benefit to a grieving parent or grandparent when that child dies.


      24.     Parents and grandparents pay dearly for entrusting their scarce

savings funds to Gerber Life. While the Grow-Up Plan also provides a benefit to

those same parents or grandparents if their children die, that benefit is not one that

reasonable consumers seek out or are willing to pay for as a stand-alone product.


      25.     Reasonable consumers like Plaintiff are not willing to pay for stand-

alone children’s death insurance, and they certainly are not willing to pay for such

insurance at the extreme cost of locking in guaranteed savings losses on funds they

could otherwise invest for a positive return.


      B.      The Gerber Grow-Up Plan is Children’s Death Insurance,
              Which Reasonable Consumers Do Not Seek Out

      26.     As Gerber Life knows, consumers have little to no interest in buying

insurance to protect themselves in the event of their child’s death.



      3Give Your Child a Head Start with the Gerber Life Grow-Up® Plan, GERBER
LIFE INSURANCE COMPANY (Jun. 1, 2016)
https://www.youtube.com/watch?v=g4tPJrUQGxY.



                                           7
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 8 of 38



      27.    Juvenile life insurance is so unnecessary that even the insurance

industry itself does not believe in it.


      “The case for it is not very strong,” admits Steven Weisbart, a senior vice
      president and chief economist at the Insurance Information Institute, an
      industry trade group.

      So why does this product exist at all? Well, it’s helpful to think of children’s
      life insurance as something of a vestigial organ. According to sociologist
      Viviana Zelizer, juvenile insurance was introduced by the Prudential Life
      Insurance Company in 1875, emerging at a time when society was
      transitioning from viewing children as an economic contributor to the
      family to seeing them as a source of emotional sustenance worth spending
      money on.

      Children’s life insurance appealed to poverty-stricken moms and dads
      who might not otherwise be able to afford the elaborate Victorian customs
      surrounding death. Millions of people signed up for it. “It was not the hope
      of ready cash but the desire for a proper mourning ritual that prompted
      poor parents to invest their meager funds in premiums,” Zelizer writes.

      …

      But as the children’s mortality rate fell over the course of the 20th
      century, the insurance companies’ pitches changed. By the 1930s, companies
      barely mentioned death. Instead, they talked about children’s life insurance
      as a way of investing in their future, a line that continues to this day, even
      as better options—like 529s—are now available.4


      28.    Instead, Gerber Life now markets children’s life insurance as a way of

investing in their future. That is fundamentally misleading.


      29.    This is precisely the reason that Gerber Life promotes its children’s

death insurance as a “savings” plan or as a means to provide a “nest egg”—


      4Helaine   Olen, The Yuckiness of Gerber Life Insurance, SLATE (Jan. 26, 2016)
https://slate.com/business/2016/01/gerbers-life-insurance-for-kids-is-a-rip-off-
yuck.html.



                                          8
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 9 of 38



because consumers like Plaintiff have no desire for children’s death insurance.

They are seeking to protect their children and grandchildren, not pocket money if

those children and grandchildren die.


      C.     Gerber Life Misrepresents Benefits of, and Omits and Conceals
             Material Facts About, the Gerber Grow-Up Plan

      30.    In light of the true nature of the product, described above, Gerber

Life’s uniform marketing materials—including the very name of the product—for

the Grow-Up Plan are revealed to be rife with misrepresentations.


      31.    The major benefits touted by Gerber Life in uniform and incessant

marketing are two-fold, and they are both false: first, that the product helps

“protect” the child as he/she grows up and “secure his future”, when in fact the

protection is for parents or grandparents of dead children. Second, Gerber promises

that the Grow-Up Plan is a good savings vehicle to provide children and

grandchildren with a nest egg and cash value they can use when they Grow-Up.


      32.    Gerber Life consistently and ceaselessly touts the nest egg provided by

the Gerber Grow-Up Plan in its marketing because it knows that reasonable

consumers have little or no interest in children’s death insurance, as in the

advertisement below:




                                          9
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 10 of 38




                                                    5




      5It’s
          not too late for a New Year’s Resolution, GERBER LIFE INSURANCE
COMPANY (Jan. 2, 2019), https://milled.com/gerber-life-insurance/its-not-too-late-for-
a-new-years-resolution-6DeyJQJHWarH-BuQ.




                                         10
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 11 of 38



      33.     In its advertisements, Gerber Life states that the so-called nest egg “grows

and grows.”




                                                 6




      6Show   your love. Apply for the Grow-Up® Plan, GERBER LIFE INSURANCE


                                            11
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 12 of 38



      34.    The Gerber Life website’s explanation of “cash value” adds to the

misrepresentation that the policy provides a meaningful way to save:




                                                                                   7


      35.    As discussed above, though, the returns provided by the Grow-up

Plan are de minimis and unlikely to be enough to cover a car repair or any

significant amount of college costs—and in any event much worse than the returns

if devoted parents and grandparents had simply placed the funds in a piggy bank.


      36.    Gerber Life produces legions of marketing videos for the Grow-Up Plan.

One video shows two doting dads watching their babies in a hospital room. After

one dad starts fretting about kindergarten and college, the other dad reassures him

that “Gerber Life can help give your baby a good financial start… it’s easy and




COMPANY (Feb. 7, 2019) https://milled.com/gerber-life-insurance/show-your-love-
apply-for-the-grow-up-plan-O2Nh5ptFoo-X6DN7
      7How   Cash Value Works, GERBER LIFE INSURANCE COMPANY (last accessed
Oct. 9, 2019) https://www.gerberlife.com/understanding-life-insurance/life-
insurance-101/how-cash-value-works.



                                         12
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 13 of 38



                             8
costs just pennies a day.” Another video focuses on the dedication of mothers.

Over animation that resembles children’s drawings, a voiceover of a cherubic

child’s voice explains all the ways her mommy takes care of her, like putting her in

warm clothes and helping her ride her bike. Then, the pitch: “My mommy loves

me. She wants to help protect me. That’s why she got me the Gerber Life Grow-

Up Plan. It protects me now, and it’ll protect me when I’m big.”9


       37.    If a consumer shows interest in the Gerber Grow-Up Plan on the

website and provides Gerber Life with his or her email address, Gerber Life then

pummels the consumer with endless email marketing, which include subject lines

and marketing that conveys two consistent, uniform messages to parents and

grandparents. First, Gerber Life claims that the Grow-up Plan allows a parent

or grandparent to do right by their children: protect them, look out for them

financially, take care of them, etc. In other words, that the primary benefit of the

product is to benefit the child. That is false; the product only provides a meaningful

benefit if the child dies, not if the child “grows up.” Second, Gerber Life claims

that the product provides a savings-based, rational way to provide a nest egg for

their child. That is also false.



       8Discover
               How the Gerber Life Grow-Up® Plan Builds Cash Value, GERBER
LIFE INSURANCE COMPANY (Nov. 12, 2015)
https://www.youtube.com/watch?v=75Wf9owrkzk.
       9Gerber
            Life Grow-Up® Plan: How a Mother Protects Her Child, GERBER LIFE
INSURANCE COMPANY (May 28, 2015) https://www.youtube.com/watch?v=-
yFp3Fw525A.



                                         13
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 14 of 38



      38.   Below is just one example of the constant stream of emails Gerber

Life sends to consumers:




                                                   10




      10Ensure   a lifetime of protection for your child, GERBER LIFE INSURANCE


                                          14
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 15 of 38



      39.    Each of these repeatedly, heartstring-tugging marketing messages

misrepresent that the Grow-Up Plan is a benefit to the child (as opposed to the

parents or grandparents of dead children); and that the Grow-Up Plan provides a

smart savings program to give youngsters a head start on a “nest egg” they can use

for meaningful expenses.


      40.    Reasonable consumers like Plaintiff do not know, and do not

understand, what a “whole life” policy is, or how such a policy interacts with the

promise to provide a “nest egg” that “grows and “grows.”


      41.    The Grow-Up Plan has been criticized by financial advisers for

years. In 2016, Helaine Olen, a personal finance journalist, noted that:


      [I]f you live in New York, it will cost $7.22 a month to insure a 3- year-old
      child. That is, indeed, 23.7 pennies a day, or $86.64 a year. Sounds
      inexpensive enough, especially for something that offers the promise of being
      not only life insurance but an investment, too.

      But what’s the value of that investment? When I called the advertised [Gerber
      Life] 800 number, I discovered the cash value would begin in the policy’s
      fourth year with—get this—$27. By the time the insured child turned 18,
      it would have grown to $705.60.

      By that point, the policyholder would have paid $1,299.60.

      Parents would be better off putting that $86.64 a year in an emergency
      savings account or, if they’re saving for college, turning to a more
      appropriate instrument like a state-sponsored college 529 account. Heck,
      parents would be better off sticking the money in a mattress. After 15
      years, the cash value of the mattress would be larger than the cash value



COMPANY (Sep. 4, 2019) https://milled.com/gerber-life-insurance/ensure-a-lifetime-
of-protection-for-your-child-1h-sAx5JUlv0z-Ey



                                          15
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 16 of 38



      of the Gerber Life Grow-Up Plan. 11



      42.    In sum, Gerber Life concealed from consumers (a) the guarantee that

consumers would lose money on the “nest egg” they were supposedly saving for;

and that (b) the primary benefit of the product was only in the event of the death of

a child. As such, all representations that the program was to protect or benefit the

child were false and misleading.


      43.    Gerber Life’s marketing materials never disclosed these risks and

material facts, instead luring consumers to sign up for the Gerber Grow-Up Plan

with misrepresentations and omissions.


      D.     Plaintiff’s Experience



      44.    Plaintiff Loguidice signed up for the Grow-Up Plan for all seven of her

grandchildren. She believed based on Gerber Life marketing materials that it was a

nest egg/college fund that will provide cash value when each child turns 18. She

purchased the policies in September of 2018 for her seven grandchildren, A.L.,

C.L., G.L., L.H., S.R.L., C.H., and S.L. Since then, she has dutifully paid $27.69 in

premiums every month, for a total of $553.80. Unlike a typical savings plan,

should she miss payments, she risks losing all the premiums she has paid.



      11Helaine  Olen, The Yuckiness of Gerber Life Insurance, SLATE (Jan. 26, 2016)
https://slate.com/business/2016/01/gerbers-life-insurance-for-kids-is-a-rip-off-
yuck.html.



                                          16
          Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 17 of 38



      45.     In purchasing the policies, Ms. Loguidice reasonably and justifiably

relied on Gerber Life’s advertising messages like those in paragraphs 30, 31 and 36

above. She further relied on other advertising messages from Gerber carrying the

same messages that the policies would provide a “nest egg” and “build cash value.”


      46.     Specifically, Ms. Loguidice relied on printed advertisements mailed to

her, social media advertisements, and the Gerber Life website—all of which made

marketing promises that the plans were a smart way to save and create a “nest egg”

for her grandchildren’s future.


      47.     Ms. Loguidice had no interest or desire in seeking coverage that would

make a payment to her in the event of the death of one of her grandchildren. She

wanted to save for, protect, and plan for their lives, not their untimely deaths.


      48.     In 20 years, Ms. Loguidice will have paid $6,645.60 in premiums. To be

sure, if one of the grandchildren dies, the family will receive a payment— $5,000 if

the child dies before age 18, and $10,000 if the child dies after age 18— cold comfort

for such a loss. Yet should the children live for twenty years, as the vast majority of

children do, and then try to actually use the supposed “nest egg,” the combined cash

value would be only $ 3,804.30— less than 58% of the value Ms. Loguidice paid,

prior even to accounting for inflation. Had she simply placed that money under a

proverbial mattress, her grandchildren would have a “nest egg” nearly $3,000

larger.


II.   THE GERBER LIFE COLLEGE PLAN IS DECEPTIVELY NAMED


                                          17
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 18 of 38



      AND MARKETED

      49.    In addition to the Gerber Life Grow-Up Plan, the company also offers

the “Gerber Life College Plan,” which is aggressively marketed to cover young

children.


      50.    Consumers sign up for monthly deductions from their checking

accounts, with the hope and expectation that they are saving for their children’s

future education.


      51.    While Gerber Life markets it as a college savings product, the Gerber

Life College Plan is not a college savings plan but an endowment life insurance

policy in disguise.


      52.    Endowment life insurance pays out on the death of the insured. It

also has a guaranteed payout at a set time – in this case 10 or 20 years. The

guaranteed payout is tiny relative to the years-long contributions made by

consumers. Because of this, the Gerber Life College Plan is a terrible college

savings vehicle, and is designed primarily to increase the profits of Gerber Life by

taking advantage of consumers who believe they are responsibly putting away

money for their children and grandchildren.


      A.     The Gerber Life College Plan Is Not a College Savings Vehicle

             1.       The Gerber Life College Plan Provides No Specific
                      College Savings Benefits

      53.    The Gerber Life College Plan is not a college savings plan. Indeed, this

life insurance product has no unique characteristics that recommend it as a college


                                          18
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 19 of 38



savings product.


      54.       Many financial experts recognize this. According to one expert,

Joseph Hurley, founder of SavingforCollege.com:


      I see nothing inherently different about this company’s insurance product
      that gives it special advantages for college purposes. I have never found a
      compelling reason to prefer insurance as a college investment vehicle
      because of the extra costs, the early surrender penalties, and — in the
      case of modified endowment contracts — the income-tax hit. A tax-free
      vehicle like a 529 or Coverdell [Education Savings Account] has many
      advantages over insurance.”12

      55.       Gerber Life’s marketing ceaselessly touts the product as a college

savings vehicle, but the product is not designed for that purpose, fails to perform in

a way that meets that purpose, and is demonstrably worse than the myriad other

products available to consumers that actually are designed to further college

savings goals. Gerber Life omits all these facts from its marketing.


      56.       Therefore, the name of the product, the Gerber Life College Plan, is per

se deceptive.


                2. The Gerber Life College Plan Has Substantial Undisclosed
                   Downsides Compared to Other Common College Savings
                   Vehicles

      57.       As discussed herein, the returns on the supposed college investments in

the College Plan are tiny. But even those tiny returns would overstate the benefit




      12Chuck  Jaffe, This college savings plan flunks the test, MARKETWATCH (Mar.
11, 2011) https://www.marketwatch.com/story/this-college-savings-plan-flunks-the-
test-2011-03-11.



                                             19
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 20 of 38



to consumers like Plaintiff. That is because endowment life insurance policies that

return capital are taxed as such, whereas other college common college savings

plans are not. This key difference between the Gerber Life College Plan and other

college savings vehicles is concealed and misrepresented by Gerber Life.


      58.    Gerber Life touts “growth” over time with charts in its marketing

materials and on its website that show the payout at the end of the Plan period.


      59.    But these charts omit to tell consumers that they will be paying taxes

on some of the “growth,” significantly reducing any returns over time.


      60.    529 savings plans are one of the most common savings plans for those

looking to pay for college, and are specifically designed for that purpose. The

Gerber Life College Plan, however, is not.


      “Despite the name, the Gerber College Savings Plan doesn’t offer state tax-
      deductible contributions or the ability to withdraw and spend funds on
      college expenses tax-free, both of which the 529 savings plan offers, and
      therefore isn’t a college plan at all,” Alan Moore, founder and certified
      financial planner at Serenity Financial Consulting, explained to me when I
      asked for his professional opinion. “This plan is more of a forced savings
      account, as the actual payouts offer very little gains.”

      The 529 savings plans Moore mentioned are remarkably flexible, state-
      sponsored savings accounts with tax benefits. They’re generally the default
      savings option recommended by financial planners, and according to Moore,
      they’re a better option than life insurance.

      Plus, the guarantee of the Gerber plan’s cash value is contingent upon
      monthly payment of premiums, like any other insurance plan. In contrast,
      529s do not regulate how much or how often you must contribute, beyond
      large-scale contribution limits, and they never expire. If you open a 529
      savings plan and contribute to it once, the account’s beneficiary gets that




                                         20
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 21 of 38



      money for college, no matter what.13



      61.    Moreover, the Gerber Life College Plan has a negative impact on

financial aid eligibility. The Gerber Life College Plan is a form of life insurance,

which is not reported as an asset on the Free Application for Federal Student Aid

(FAFSA). However, the full plan payout amount must be reported as income on

the FAFSA, reducing eligibility for need-based financial aid by as much as half of

the distribution amount.


      62.    The Expected Family Contribution (“EFC”) is part of the financial aid

formula used by the federal government to determine a student’s eligibility for

financial aid. But a distribution from a Gerber Life College Plan counts against a

student at 50%--meaning the Gerber Life College Plan funds will effectively replace

financial aids funds a student would otherwise have been eligible for. This key

difference between the Gerber Life College Plan and other college savings vehicles

is concealed and misrepresented by Gerber.


      63.    There is yet another, key, undisclosed difference between the Gerber

Life College Plan and other common college savings plans like 529 plans. Any

guarantee of the Gerber Life plan’s cash value is contingent upon monthly payment

of premiums, like any other insurance policy. If a Gerber Life College Plan



      13Libby Kane, Gerber Sells A College Savings Plan, But You Probably
Shouldn’t Buy It, JOURNAL STAR (Jun. 10, 2014)
https://www.pjstar.com/article/20140610/NEWS/306109990.



                                          21
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 22 of 38



participant makes regular contributions, but then misses a payment, she will lose

all or a significant portion of her investment.


      64.    Indeed, if a family cancels the Gerber Life College Plan, the refund

value may be less than the contributions made by the family, since the plan payout

is guaranteed only when the policy reaches maturity, if all plan premiums have

been paid.


      65.    Remarkably, then, other common college savings plans like 529 plans

easily outperform Gerber Life College Plans—even before accounting for the tax

hit, financial aid eligibility harm and missed-payment penalties that are all

features of the Gerber Life College Plan. Indeed, a 529 plan currently yields more

than double the earnings of the Gerber Life College Plan even before all these

disadvantages are taken into account. As of August 2018, even a common Bank

certificate of deposit easily outperformed the Gerber Life College Plan:




                                           22
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 23 of 38




                                                                             14




      66.    Once financial aid and tax implications are accounted for, the Gerber

Life College Plan is a losing college investment, and in fact has no characteristics

that uniquely recommend it as a college savings vehicle.


      3.     The Gerber Life College Plan is an Aggregated (Bundled)
             Product whose Disaggregated Pieces Would Each Be Much
             Cheaper on Their Own

      67.    The College Plan provides life insurance to covered parents or

grandparents. Such life insurance, on its own, is exceedingly inexpensive.


      68.    Parents and grandparents could simply buy a term life insurance

policy for significantly less per month versus Gerber Life College Plan installment

and place the rest of the money in a 529 college savings plan with a reasonable



      14Mark   Kantrowitz, Is the Gerber Life College Plan a good investment?,
SAVING FOR COLLEGE (Aug. 30, 2018), https://www.savingforcollege.com/article/is-
the-gerber-life-college-plan-a-good-investment.


                                          23
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 24 of 38



rate of return. If they did this, they’d have significantly more money to pass on in

the event of their untimely death, and the 529 money would return substantially

more over any period of time measured against Gerber Life’s plan.


      69.    As a specific example, a term life policy will cost $20 per month or less

for $100,000 in coverage for healthy adults. (Indeed, Gerber Life itself offers life

insurance coverage at or below this rate). In the context of the College Plan,

though, Gerber Life charges $150.00 per month for just $25,000 in life insurance

coverage, plus the college savings “payout” at the end of the term of the College

Plan. This means consumers are paying approximately $125.00 more per month for

the supposed “college savings” benefits of the plan, while getting significantly less

life insurance. As discussed herein, the miniscule payout at the end of the term is

likely a net loss for college funding purposes.


      70.    Gerber Life fails to tell parents and grandparents that were they to

purchase life insurance separately, then use the remaining funds to invest in

other common college savings vehicles (such as a 529 plan), those parents and

grandparents would benefit their children with significantly more saved college

funds. In short, Gerber Life misrepresents and conceals the fact that the

aggregation of two products—a life insurance product and a college savings

product—means that purchasers of the Gerber Life College Plan are getting worse

deals on both.


      71.    A simple example reveals just how ill-suited the Gerber Life College



                                           24
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 25 of 38



Plan is to save for college. According to the Gerber Life College Plan website, a 28-

year old father of a 7-year old child would pay $169.42 per month for 11 years to

provide his child with a $25,000 college savings benefit when the child turns 18,

plus life insurance coverage if the parent were to die before then. The total

premiums paid over 11 years would amount to $22,363.44. That means the pre-

tax “return” would be only $2,636.56—and that amount doesn’t even account for

taxes, the financial aid hit discussed above, and the risk that the parent would

receive no “return” at all if he missed even a single payment. When those costs

and risks are accounted for, the parent will have far less in college savings that if he

had simply put $169 per month under a mattress.


      72.    Again, financial advisers have recognized for years that the Gerber Life

College Plan is a bad investment.


      73.    Insurance consultant David Bohannon of Louisville, Ky. noted that a

28-year-old parent in good health could get a $100,000 10-year term life insurance

policy for $136 per year. So take the $184.82 Gerber monthly premium, subtract

$11.50 — a month’s payment on the term policy — and there’s $173.32 per month left

over to put in a 529 plan. At an average annualized return of 4% per year for 11

years, that will grow into $28,700 over 11 years, delivering more insurance in the

event of a catastrophe and more money even if the worst never happens.15




      15Chuck  Jaffe, This college savings plan flunks the test, MARKETWATCH (Mar.
11, 2011) https://www.marketwatch.com/story/this-college-savings-plan-flunks-the-


                                          25
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 26 of 38



      B.     Gerber Life Misrepresents Benefits of, and Omits and Conceals
             Material Facts About, the Gerber Life College Plan

      74.    In light of the true nature of the product, described above, Gerber

Life’s uniform marketing materials—including the very name of the product—for

the College Plan are revealed to be rife with misrepresentations.


      75.    According to the Plan website: “The Gerber Life College Plan

provides a safe, secure and easy way to help pay for college, with both guaranteed

growth and the additional benefit of adult life insurance.”16


      76.    As discussed above, the College Plan provides no unique benefits

for college savings, and in fact harms consumers with unique liabilities that

other common college savings vehicles do not have. Further, the claim of

“guaranteed growth” is false in the context of college savings. It is more likely that

the College Plan will result in a net loss for consumers.


      77.    Gerber Life similarly states: “When your policy reaches maturity,

you’ll receive your full benefit payment — which is guaranteed to be greater than

all the premiums you paid.” “There is no investment or interest rate risk!”


      78.    That is similarly misleading in the context of college savings.


      79.    The College Plan website has a benefits calculator that provides



test-2011-03-11.
      16Gerber Life College Plan, GERBER LIFE INSURANCE COMPANY (last accessed
Oct. 9, 2019) https://www.gerberlife.com/saving-for-college/college-plan.



                                          26
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 27 of 38



payment and end of plan benefits. Deceptively, all of these illustrations on the

Gerber Life website assume the consumers will pay the taxes on that return from

someplace else. The net return, after taxes, will always be lower than what’s

shown—and even that does not account for adverse financial aid impacts, which

are never warned about.


      80.    In its marketing, Gerber Life makes misleading and deceptive

comparisons to 529 plans. According to the FAQ:




                                                                                    17



      81.    Gerber Life barely mentions one of the most important differences

between the Gerber Life College Plan and a 529 plan: that returns from the Gerber

Life College Plan are taxable:




      17College Plan Questions, GERBER LIFE INSURANCE COMPANY (last accessed
December 2, 2019) https://www.gerberlife.com/saving-for-college/college-
plan/questions.



                                         27
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 28 of 38




                                                                                   18


      82.    If a consumer shows interest in the Gerber Life College Plan on the

website and provides Gerber Life with his or her email address, Gerber Life then

pummels the consumer with endless email marketing, which include subject lines

and marketing that conveys a consistent, uniform message to parents and

grandparents: if you want to do the right, smart thing for your child and help them

pay for college, buy the Gerber Life College Plan. But that is false.


      83.    Below is just one example from the constant stream of emails Gerber

Life sends to consumers:




      18College Plan Questions, GERBER LIFE INSURANCE COMPANY (last accessed
December 2, 2019) https://www.gerberlife.com/saving-for-college/college-
plan/questions.




                                          28
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 29 of 38




                                   19




      19Plan for college the right way, GERBER LIFE INSURANCE COMPANY (May 7,
2019). https://milled.com/gerber-life-insurance/plan-for-college-the-right-way-


                                        29
          Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 30 of 38



         84.   Each of these statements furthers the misrepresentation contained in

the very name of the product: that the Gerber Life College Plan is a product with

unique advantages that recommend it for the purpose of saving for college. That is

false.


         85.   In sum, Gerber Life concealed from consumers (a) the extreme risk

that use of the Gerber Life College Plan would result in a net loss of scarce

college savings funds; (b) that the product has unique disadvantages vis a vis other

common college savings products; and that (c) the Gerber Life College Plan has no

unique benefits that tailor it to performing the unique task of college savings.

Gerber Life’s marketing materials never disclosed these risks and material facts,

instead luring consumers to sign up for the Gerber Life College Plan with

misrepresentations and omissions.


                                 CLASS ALLEGATIONS

         86.   Plaintiff brings this action on behalf of herself and as a class action on

behalf of the following proposed Class:


         All consumers who, within the applicable statute of limitations preceding
         the filing of this action to the date of class certification, purchased a Gerber
         College Plan or Grow Up Plan (the “Class”).


         87.   Plaintiff reserves the right to modify or amend the definitions of the

Class as this litigation proceeds.



HkWdomjzs9BnuqTT



                                             30
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 31 of 38



       88.    Excluded from the Class are Gerber Life, its parents, subsidiaries,

affiliates, officers and directors, any entity in which Gerber Life has a controlling

interest, all customers who make a timely election to be excluded, governmental

entities, and all judges assigned to hear any aspect of this litigation, as well as their

immediate family members.


       89.    This action is properly maintainable as a class action pursuant to Fed.

R. Civ. P. 23(b)(2) and 23(b)(3).


       90.    The Class consists of thousands of members, such that joinder of all

Class members is impracticable.


       91.    There are questions of law and fact that are common to the Class

members that relate to Gerber Life’s practice of misrepresenting life insurance

plans as savings vehicles.


       92.    The claims of the Plaintiff are typical of the claims of the proposed

Class because they are based on the same legal theories, and Plaintiff has no

interests that are antagonistic to the interests of the Class members.


       93.    The Plaintiff is an adequate representative of the Class and has

retained competent legal counsel experienced in class actions and complex

litigation.


       94.    The questions of law and fact common to the Class predominate over

any questions affecting only individual Class members, particularly because the



                                           31
          Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 32 of 38



focus of the litigation will be on Gerber Life’s conduct. The predominant questions

of law and fact in this litigation include, but are not limited to:


      •       Whether Gerber Life’s marketing and labeling of the Plans is deceptive;

      •       Whether Gerber Life misrepresented to Plaintiff and the Class how
              the Plans worked and what benefits were provided;

      •       Whether Plaintiff and members of the Class were harmed by Defendant’s
              misrepresentations; and

      •       Whether Plaintiff and the Class have been damaged, and if so, the
              proper measure of damages.


      95.     Other questions of law and fact common to the Class include the

proper method or methods by which to measure damages.


      96.     A class action is superior to other available methods for the fair

and efficient adjudication of this controversy, as the pursuit of hundreds of

individual lawsuits would not be economically feasible for individual Class

members, and certification as a class action will preserve judicial resources by

allowing the common issues of the Class members to be adjudicated in a single

forum, avoiding the need for duplicative hearings and discovery in individual actions

that are based on an identical set of facts. Since the amount of each individual

Class member’s claim is small relative to the complexity of the litigation, and due

to the financial resources of Gerber Life, no Class member could afford to seek

legal redress individually for the claims alleged herein. Therefore, absent a class

action, the Class members will continue to suffer losses and Gerber Life’s

misconduct will proceed without remedy. In addition, without a class action, it is



                                           32
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 33 of 38



likely that many members of the Class will remain unaware of Gerber Life’s

conduct and the claims they may possess.


       97.      It appears that other persons who fall within the Class definition set

forth above are not pursuing similar litigation, such that individual Class

members do not wish to control the prosecution of separate actions.


       98.      This proposed class action does not present any unique management

difficulties.


                                 CAUSES OF ACTION

                             FIRST CLAIM FOR RELIEF

                Deceptive Acts or Practices – N.Y. Gen. Bus. Law § 349

                            Asserted on Behalf of the Class

       99.      Plaintiff incorporates the preceding paragraphs of this Complaint as if

fully set forth in this paragraph.


       100.     N.Y. Gen. Bus. Law § 349(a) provides that “Deceptive acts or practices

in the conduct of any business, trade or commerce or in the furnishing of any service

in this state are hereby declared unlawful.”


       101.     Gerber Life’s actions regarding the Plans, as described herein, are

deceptive acts or practices in the conduct of the business trade or commerce of

insurance and in the furnishing of insurance services.


       102.     The deceptive acts or practices and the furnishing of insurance services




                                            33
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 34 of 38



took place in this State because Gerber operates in this State, created and published

its deceptive advertisements in this state, and because the insurance transaction

took place in this state when Gerber accepted Ms. Loguidice’s application for

insurance and her premium payments in this state. In short, the underlying nature

of the deceptive transactions occurred in New York.


       103.   N.Y. Gen. Bus. Law § 349(h) provides that “any person who has been

injured by reason of any violation of this section may bring an action in his own

name to enjoin such unlawful act or practice, an action to recover his actual damages

or fifty dollars, whichever is greater, or both such actions.”


       104.   Plaintiff and the class have been injured by Gerber Life’s violations of

N.Y. Gen. Bus. Law § 349.


       105.   Gerber Life’s misleading and deceptive conduct occurred, and

continues to occur, in the course of Gerber Life’s business.


       106.   As an actual and proximate result of Defendant’s misconduct, Plaintiff

and the Class were injured and suffered damages.


       107.   Gerber Life is liable to Plaintiff and the Class for damages in amounts

to be proven at trial.




                                           34
       Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 35 of 38



                               CAUSES OF ACTION

                          SECOND CLAIM FOR RELIEF

                  False Advertising – N.Y. Gen. Bus. Law § 350

                         Asserted on Behalf of the Class

      108.   Plaintiff incorporates the preceding paragraphs of this Complaint as if

fully set forth in this paragraph.


      109.   N.Y. Gen. Bus. Law § 350 provides that “False advertising in the

conduct of any business, trade or commerce or in the furnishing of any service in this

state is hereby declared unlawful.”


      110.   Gerber Life’s actions regarding the Plans, as described herein,

constitute false advertising in the conduct of the business trade or commerce of

insurance and in the furnishing of insurance services.


      111.   Gerber’s false advertising and the furnishing of insurance service took

place in this State because Gerber operates in this State, created and published its

deceptive advertisements in this state, and because the insurance transaction took

place in this state when Gerber accepted Ms. Loguidice’s application for insurance

and her premium payments in this state. In short, the underlying nature of the

deceptive transactions took place in New York.


      112.   Plaintiff and the class have been injured by Gerber Life’s violations of

N.Y. Gen. Bus. Law § 350.


      113.   Gerber Life’s false advertising occurred, and continues to occur, in the


                                          35
          Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 36 of 38



course of Gerber Life’s business.


         114.   As an actual and proximate result of Defendant’s misconduct, Plaintiff

and the Class were injured and suffered damages.


         115.   Gerber Life is liable to Plaintiff and the Class for damages in amounts

to be proven at trial.


                             THIRD CLAIM FOR RELIEF

                               Fraud in the Inducement

                            Asserted on Behalf of the Class

         116.   Plaintiff incorporates the preceding paragraphs of this Complaint as if

fully set forth below.


         117.   Gerber Life’s marketing and representation of the Plans constitutes

fraud in the inducement. Under New York law, the elements of a claim of fraud

in the inducement are “a misrepresentation or a material omission of fact which

was false and known to be false by [the] defendant, made for the purpose of inducing

the other party to rely upon it, justifiable reliance of the other party on the

misrepresentation or material omission, and injury” Ambac Assurance Corp. v.

Countrywide Home Loans, Inc., 31 N.Y.3d 569, 578–79, 106 N.E.3d 1176, 1182

(2018)


         118.   Gerber Life made material misrepresentations regarding the

attributes and benefits of the Plans which were false.




                                            36
         Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 37 of 38



       119.    Gerber Life made these representations knowing them to be

false or with recklessness regarding their accuracy.


       120.    Gerber Life made these representations intending that consumers

be induced to purchase the Plans.


       121.    Plaintiff and the proposed class justifiably relied upon these

representations when purchasing the Plans.


       122.    As an actual and proximate result of Defendant’s misconduct, Plaintiff

and the Class were injured and suffered damages.


       123.    Gerber Life is liable to Plaintiff and the Class for damages in amounts

to be proven at trial.


                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of herself and the Class seeks judgment in an amount

to be determined at trial, as follows:


       (a)          For an order enjoining Defendant from continuing the unlawful practices set
                    forth above;

       (b)          For declaratory and injunctive relief as set forth above;

       (c)          For an order requiring Defendant to disgorge and make restitution of all
                    monies it acquired by means of the unlawful practices set forth above;

       (d)          For compensatory damages according to proof;

       (e)          For statutory damages permitted by GBL §§ 349 and 350;

       (f)          For reasonable attorneys’ fees and costs of suit;

       (g)          For pre-judgment interest; and


                                                37
        Case 7:20-cv-03254-KMK Document 1 Filed 04/24/20 Page 38 of 38



       (h)          Awarding such other and further relief as this Court deems just, proper and
                    equitable.

                                       JURY DEMAND
       Plaintiff hereby demands a jury trial on all claims so triable.

Dated: April 24, 2020

                                              /s/ James J. Bilsborrow
                                              James J. Bilsborrow
                                              Weitz & Luxenberg, P.C.
                                              700 Broadway
                                              New York, New York 10003
                                              Tel: (212) 558-5500
                                              jbilsborrow@weitzlux.com

                                              Attorney for Plaintiff and the Putative Class




                                                 38
